Case
 Case1:18-cv-01781-PGG-BCM
      1:18-cv-01781-PGG-BCM Document
                             Document282-3
                                      267 Filed
                                           Filed03/29/21
                                                 04/30/21 Page
                                                           Page11ofof13
                                                                      13




                    EXHIBIT C
Case
 Case1:18-cv-01781-PGG-BCM
      1:18-cv-01781-PGG-BCM Document
                             Document282-3
                                      267 Filed
                                           Filed03/29/21
                                                 04/30/21 Page
                                                           Page22ofof13
                                                                      13
Case
 Case1:18-cv-01781-PGG-BCM
      1:18-cv-01781-PGG-BCM Document
                             Document282-3
                                      267 Filed
                                           Filed03/29/21
                                                 04/30/21 Page
                                                           Page33ofof13
                                                                      13
Case
 Case1:18-cv-01781-PGG-BCM
      1:18-cv-01781-PGG-BCM Document
                             Document282-3
                                      267 Filed
                                           Filed03/29/21
                                                 04/30/21 Page
                                                           Page44ofof13
                                                                      13
Case
 Case1:18-cv-01781-PGG-BCM
      1:18-cv-01781-PGG-BCM Document
                             Document282-3
                                      267 Filed
                                           Filed03/29/21
                                                 04/30/21 Page
                                                           Page55ofof13
                                                                      13
Case
 Case1:18-cv-01781-PGG-BCM
      1:18-cv-01781-PGG-BCM Document
                             Document282-3
                                      267 Filed
                                           Filed03/29/21
                                                 04/30/21 Page
                                                           Page66ofof13
                                                                      13
Case
 Case1:18-cv-01781-PGG-BCM
      1:18-cv-01781-PGG-BCM Document
                             Document282-3
                                      267 Filed
                                           Filed03/29/21
                                                 04/30/21 Page
                                                           Page77ofof13
                                                                      13
Case
 Case1:18-cv-01781-PGG-BCM
      1:18-cv-01781-PGG-BCM Document
                             Document282-3
                                      267 Filed
                                           Filed03/29/21
                                                 04/30/21 Page
                                                           Page88ofof13
                                                                      13
Case
 Case1:18-cv-01781-PGG-BCM
      1:18-cv-01781-PGG-BCM Document
                             Document282-3
                                      267 Filed
                                           Filed03/29/21
                                                 04/30/21 Page
                                                           Page99ofof13
                                                                      13
Case
 Case1:18-cv-01781-PGG-BCM
      1:18-cv-01781-PGG-BCM Document
                             Document282-3
                                      267 Filed
                                           Filed03/29/21
                                                 04/30/21 Page
                                                           Page10
                                                                10ofof13
                                                                       13
Case
 Case1:18-cv-01781-PGG-BCM
      1:18-cv-01781-PGG-BCM Document
                             Document282-3
                                      267 Filed
                                           Filed03/29/21
                                                 04/30/21 Page
                                                           Page11
                                                                11ofof13
                                                                       13
Case
 Case1:18-cv-01781-PGG-BCM
      1:18-cv-01781-PGG-BCM Document
                             Document282-3
                                      267 Filed
                                           Filed03/29/21
                                                 04/30/21 Page
                                                           Page12
                                                                12ofof13
                                                                       13
Case
 Case1:18-cv-01781-PGG-BCM
      1:18-cv-01781-PGG-BCM Document
                             Document282-3
                                      267 Filed
                                           Filed03/29/21
                                                 04/30/21 Page
                                                           Page13
                                                                13ofof13
                                                                       13
